 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


Exhibit 10.3

CONFIDENTIAL

SERVICES AGREEMENT

This Services Agreement (the “Agreement”) dated as of June 11, 2015 (the
“Effective Date”) is between IMMUNOCELLULAR THERAPEUTICS, LTD., a Delaware
limited liability company having its principal office at 23622 Calabasas Road,
Suite 300, Calabasas, CA 91302 (the “Client”) and PCT, LLC, A CALADRIUS COMPANY,
a Delaware limited liability company having its principal office at 4 Pearl
Court, Suite C, Allendale, New Jersey 07401 (“PCT”), each a “Party” and
collectively the “Parties”.  This Agreement incorporates by reference the terms
and conditions set forth in Attachment A (“Attachment A”) and Attachment B
(“Attachment B”) each attached hereto and made a part hereof.  Capitalized terms
not otherwise defined herein will have the meaning set forth in Attachment A or
Attachment B, as applicable.  In consideration of the premises and mutual
covenants herein contained, the Parties hereby agree as follows:

DESCRIPTION AND Scope of Work

(A)

The Parties have previously executed a Services Agreement dated September 9,
2011 as amended by Program Amendment Order #1 with an effective date of February
17, 2012, Program Amendment Order #2 with an effective date of July 6, 2012,
Program Amendment Order #3 with an effective date of August 27, 2012, Program
Amendment #4 (“ICT -107 PAO #4”) with an effective date of October 11, 2012 and
Program Amendment Order # 5 (“ICT-107 PAO #5”) with an effective date of May 1,
2013 (collectively, the “2011 ICT-107 Services Agreement”) pursuant to which PCT
provides Services (as defined in the 2011 ICT-107 Services Agreement) in
connection with Client’s Phase III ICT-107 autologous cell therapy product (the
“ICT-107 Product”) and cell manufacturing platform defined as the manufacturing
process for making dendritic cells without targeted antigens (the “ICT
Platform”).

(B)

The Parties also previously executed a Services Agreement dated May 10, 2013, as
amended by Program Amendment Order No. 1 (“ICT-121 PAO #1”) with an effective as
of July 23, 2013 (collectively, the “ICT-121 Services Agreement”) pursuant to
which PCT provides Services (as defined in the ICT-121 Services Agreement) in
connection with Client’s ICT-121 autologous cell therapy product (the “ICT-121
Product”). ICT-107 Product and ICT-121 Product are individually and
collectively, referred to as “Product”, and the 2011 ICT-107 Services Agreement
and the ICT-121 Services Agreement are individually and collectively, referred
to as the “Services Agreement”.

(C)

The ICT Platform may also serve as a basis for future development and
manufacture of Client’s other ICT Platform-based products (collectively, “Other
ICT Products”).

Version 7Page 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(D)

Client and PCT agree that the ICT Platform as currently implemented at PCT’s
facility located at 291 North Bernardo Avenue, Mountain View California (the “MV
Facility”) as of the Room Start Date (as defined in Paragraph (1) under heading
“Services” below) will serve as the basis for Phase III and potential commercial
manufacture of ICT-107 Product and manufacture of ICT-121 for applicable phase
trial(s) for ICT-121 Product.  The manufacturing process (the “Manufacturing
Process”) for Product includes any and all processes and activities (or any step
in any process of activity) used by PCT to manufacture Product (including the
manufacturing, processing, packaging, labeling, quality control testing,
release, shipping and storage of the same) as evidenced in batch documentation
relating to such Product, as applicable.  Within the Manufacturing Process are
the processes and activities for the ICT Platform as well as additional
manufacturing activities requisite for the manufacture, testing and release of a
single (1) lot of the Product, as applicable (the “ICT Platform activities”).

(E)

This Agreement is entered into by PCT and Client in order to provide for PCT to
expand its current manufacturing capacity at the MV Facility for Client’s
ICT-107 Product in support of Client’s Phase III clinical trials and to
manufacture ICT-121 Product as provided herein. Commencing on the Room Start
Date Client desires that PCT provide the Services (as defined below) which
Services are in lieu of similar services that are set forth in either Services
Agreement.

SERVICES

Client requires the services (the “Services”) described below:

(1)

Effective as of the date (the “Room Start Date”) which is the earlier of (a) the
date PCT’s designated point of contact receives from Client a written notice
(the “Room Start Notice”) stating that the training of PCT Team Members (as
defined in Paragraph 1(B)(i) below) and the requalification of the ICT-107
Product’s Manufacturing Process (the “ICT-107 Process Requalification”) in the
Room (as defined in Paragraph 1(A) below) is to commence and (b) August 1, 2015,
through the Termination Date (as defined in Paragraph 1(C)(iii) below):

(A)

[*] Room.  PCT will provide a controlled environment room (the “Room”) on a [*]
basis for Client’s Runs as determined below, including Paragraphs 1(B)(vii) and
(viii) below, in the MV Facility and promptly commence identifying and
subsequently training PCT Team Members as well as promptly commence the ICT-107
Process Requalification.  Client shall have the right, ahead of PCT and all
other PCT customers and clients, to schedule up to the agreed upon number of
monthly Runs (as defined in Paragraph 1(B)(xii) below) in such Room [*] and
thereafter, based on such scheduling, PCT shall carry out such scheduled Runs as
provided herein, including Paragraphs 1(B)(vii) and (viii) below.

(i)

For purposes hereof, [*] basis means that through the Termination Date, Client
shall be able to obtain Services as described in this Agreement (including
having the Room and PCT Team Members available to perform Services on Client’s
behalf as provided for herein) except to the limited extent that PCT may perform
Other Services for itself or for other clients pursuant to this Paragraph. At
any time, PCT may perform other services (“Other Services”) either on its own
behalf or for the benefit of any other

Version 7Page 2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

client of PCT in the Room subject at all times to Client’s ability to obtain
Services as described in this Agreement. PCT will source and receive materials
and maintain in the Room mutually agreed upon equipment as the Parties agree is
necessary for the Services[*] (except for Client Equipment as defined in
Paragraph 1(D)(i) below). PCT will notify Client in advance in writing of its
commencing the performance of Other Services when viral vector material (without
any detail as to the type of such material) will be in the Room.  Further,
whenever incubators are in use in connection with a Client Manufacturing Process
and contain any component material in connection with a Run, PCT will not
simultaneously or concurrently place any other material or item associated with
Other Services in such incubator while Client material is within such incubator.

(ii)

PCT will maintain, validate, clean, monitor and provide calibration services of
the Room and the equipment within the Room in accordance with current PCT
Standard Operating Procedures (“SOPs”) and all other requirements as set forth
in Attachment B hereto including Section 2 thereof and the Quality Agreement.

(iii)

The ICT-107 Process Requalification will occur under GMP conditions in the Room.
The ICT-107 Process Requalification will commence on the Room Start Date and be
completed within one hundred and twenty (120) days of the Room Start Date
subject to the provisions of this Agreement.  The ICT-107 Process
Requalification will include the scheduling of engineering runs (“Engineering
Runs”) and process qualification runs (“PQ Runs”) for the ICT-107 Requalified
Process as the Parties mutually agree in writing and schedule. The manufacturing
of Product utilizing the requalified ICT-107 Product Manufacturing Process will
be interlinked with appropriate testing that will attempt to meet pre-determined
mutually agreed upon written specifications.  In addition, if applicable and in
connection with the ICT-107 Requalification Process, the qualification of
critical manufacturing equipment, aseptic processes and Room qualification will
be executed according to qualification protocols which will be jointly reviewed
and approved by PCT and the Client in writing.  Engineering Runs and PQ Runs
will be conducted (a) pursuant to the most current versions of the ICT-107
Product Manufacturing Process documentation (SOPs and MBR) and (b) pursuant to
an ICT-107 process qualification protocol mutually agreed to by the Parties in
writing, if necessary.

(iv)

Commencing on the Room Start Date, in lieu of the manufacture of ICT-121 Product
under the ICT-121 Services Agreement, Client may schedule and PCT shall commence
the manufacture of ICT-121 Product in the Room in the manner provided in this
Agreement. Providing Runs for ICT-121 Product is subject to the Parties agreeing
in writing to the number of Runs that will be provided in Slots during each
applicable month as provided in Paragraphs 1(B)(vii) and (viii), identification
and training, if any, of PCT Team Members as provided herein and payment of the
applicable Room Fee (as defined in Paragraph 1(E)(i)(a) below) and all PCT Team
Member Fees (as defined in Paragraph 1(E)(ii) below) for such month.

(v)

As provided below, Client can request and have PCT perform the agreed upon
number of monthly Runs at the times and manner provided below.

Version 7Page 3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(B)

PCT Team Members.

(i)

PCT [*] will, throughout the period ending on the Termination Date, identify and
establish a PCT staff team (the “PCT Team”) to perform Services. PCT [*] will
identify existing PCT staff personnel and PCT will hire, at PCT’s cost and
expense, additional PCT staff personnel (collectively, “PCT Team Members”) for
the PCT Team. Notwithstanding either Services Agreement to the contrary and
regardless of the existence and/or identification of PCT staff personnel
performing services as described in the applicable Services Agreement prior to
the Room Start Date, Client and PCT agree that a new PCT Team will be identified
and created for the Services as provided herein. The new PCT Team may include
personnel who are involved in the manufacture of ICT-121 Product. [*] PCT
through the period ending with the Termination Date will periodically (a)
determine the number of PCT Team Members necessary for providing the Services
[*] and the monthly number of Runs that the Parties agree can be scheduled and
commenced in a particular month by trained PCT Team Members (provided the
ICT-107 Process Requalification has been completed to PCT’s reasonable
satisfaction) and (b) mutually agree upon the make-up of the PCT Team Members
for all such Services.  Unless the Parties otherwise agree in writing the number
of PCT Team Members will [*] as more particularly described in Paragraph
1(B)(vii) below.  [*] The Parties agree that (a) each PCT Team Member may
require up to four (4) months of training in order to be capable of performing
all of the Services to be provided by PCT that the Parties mutually agree are to
be provided in a particular month through the Termination Date and (b) the
ICT-107 Product Manufacturing Process in existence as of the Room Start Date may
require up to four (4) months to be requalified and that, collectively, these
training/requalification requirements (which, as applicable, may take place
concurrently) and may have an effect on PCT’s ability to provide Services,
including Runs at the monthly capacity set forth in Paragraph 1(B)(vii) below
within the time frames that the Parties desire and initially determine pursuant
to this Paragraph.

(ii)

Based upon the determination regarding the number and responsibility of PCT Team
Members for the Services through the Termination Date, on an on-going basis,
PCT’s designated point of contact for the various Services shall notify Client’s
designated point of contact, in writing (with email being an acceptable
writing), the identity and responsibility of the various individuals that PCT
assigns to the PCT Team.  The date that PCT notifies Client that a PCT staff
member has been assigned to the PCT Team shall be such PCT Team Member’s start
date (the “PCT Team Member Start Date”) in the PCT Team and be deemed a PCT Team
Member. PCT shall only assign and hire persons to the PCT Team that PCT has a
reasonable belief will have sufficient experience and expertise to adequately
perform such person’s respective role on the PCT Team. [*]

(iii)

The make-up of the PCT Team may include (without limitation) manufacturing
specialists, quality assurance/documentation specialists, and quality control
analysts. [*] The Parties agree that identity testing as agreed upon by the
Parties of agreed upon critical materials will require third party vendor
testing (“Third Party Testing”) and will be sent out by PCT as provided in the
Manufacturing Process for the Product and

Version 7Page 4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

PCT will manage the performance of the Third Party Testing at no additional cost
to the Client.

(iv)

[*]

(v)

PCT will provide training activities to each PCT Team Member requiring training
pursuant to a training plan agreed to by the Parties in writing (the “Training
Plan”), which Training Plan will outline the requirements/activities regarding
applicable manufacturing, quality control and quality assurance training.  PCT
[*] will reasonably determine the number and make-up of PCT Team Members
required in order for PCT to be able to perform Services for each month
factoring in to such determination the monthly number of Runs that the Parties
mutually agree in writing are to be provided during applicable monthly periods,
the need for training PCT Team Members in order to perform the desired number of
Runs and the completion of the ICT-107 Process Requalification to PCT’s
reasonable satisfaction.  Such training of and subsequent performance of
Services by PCT Team Members shall occur pursuant to a schedule mutually
determined by the Parties in writing[*]. PCT shall notify Client in writing when
PCT determines that the particular PCT Team Member’s training has been completed
to the reasonable satisfaction of PCT.

(vi)

Client will have first priority to PCT Team Members for training as well as the
performance of Services by such PCT Team Members in accordance with Paragraphs
1(A) and 1(A)(i) above.

(vii)

Subject to (a) [*] the appropriate number and make-up of the PCT Team to provide
Services and up to the number of Runs described in this Paragraph 1(B)(vii), (b)
[*] and (c) PCT having reasonably determined that designated PCT Team Members
have been satisfactorily trained to perform the applicable Services, including
Runs and that the ICT-107 Process Requalification is complete, PCT, subject to
the receipt of Request Notices (as defined in Paragraph 1(C)(iii) below) will
schedule, as the Parties agree in writing, up to a maximum of [*] Runs per
month. The Parties further agree, notwithstanding the preceding, that no more
than [*] Runs may be scheduled and commenced during any week (with a week
commencing on Monday and ending on Sunday) and no more than [*] Run may be
scheduled and commenced on any day, unless otherwise agreed to, in writing
between the Parties’ respective points of contact, in advance.  [*]. For
purposes of clarity PCT shall not be responsible to provide any Services or the
mutually agreed upon number of monthly Runs, as mutually scheduled or a
particular scheduled Run, if there are insufficient PCT Team Members at the time
of the commencement of the scheduled Service or Run or anytime during such
Service or Run due to (I) the removal of PCT Team Members at Client’s written
request, (II) [*], (III) the fact that a necessary PCT Team Member required for
the Services or Runs is ill, injured, fails to arrive at the PCT Facility
without notification to PCT or is no longer employed by PCT or (IV) Force
Majeure, and PCT reasonably determines that as a result of any such occurrence
the then existing/remaining PCT Team Member complement cannot support the
applicable Services, the mutually agreed upon monthly number of Runs or the
particular Services or Run.

Version 7Page 5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(viii)

Commencing with the month in which the Room Start Date occurs, at the beginning
of each month (or in the case of the month in which the Room Start Date occurs
promptly after the Room Start Date), PCT will make available to Client [*] to
enable the Client, during the applicable month to schedule and have PCT commence
and carry out at least such month’s number of Runs as agreed to by the Parties
pursuant Paragraph 1(B)(vii) above.  [*]

(ix)

If during any calendar month and pursuant to a Request Notice, Client requests
PCT to schedule Runs in excess of the mutually agreed upon monthly or weekly
limitations/maximums for Runs as provided in Paragraphs 1(B)(vii) and (viii)
above (“Additional Runs”), PCT [*] however, PCT’s decision not to accommodate a
request for an Additional Run [*] will not be a breach of PCT’s obligations to
Client hereunder.  Within [*] Business Days of PCT’s receipt of a Request Notice
for an Additional Run, PCT will provide Client with a written response notice
regarding PCT’s accommodating such requested Additional Run, provided, however,
if PCT fails to respond within such [*] Business Day period, then PCT will be
deemed to have rejected Client’s request to schedule such Additional Run.

(x)

A condition to PCT’s ability to provide the agreed upon Services or Runs is the
training of PCT Team Members in accordance with the Training Plan and the
completion of the ICT-107 Process Requalification.

(xi)

PCT shall use commercially reasonable efforts to provide adequate supply chain
and other support services in connection with all Services.

(xii)

As agreed by the Parties, in writing, PCT Team Members may perform [*] “Runs”.

(xiii)

PCT shall reasonably determine when a PCT Team Member has completed training and
is available for the performance of all Services.

(xiv)

[*]

(C)

Runs. As of the Room Start Date, the 2011 ICT-107 Services Agreement and the
ICT-121 Services Agreement are terminated and of no further force and effect
except for those terms and provisions therein that expressly survive termination
thereof.  Notwithstanding the preceding sentence, the terms and provisions of
ICT-107 PAO #4, ICT-107 PAO #5 and ICT-121 PAO #1 that, as provided in each of
ICT-107 PAO #4, ICT-107 PAO #5 and ICT-121 PAO #1, are to be performed from and
after the Room Start Date, shall continue to survive and PCT and Client shall
each perform their respective obligations thereunder until the services to be
provided by PCT are completed or terminated as provided in each such Program
Amendment Order.

(i)

PCT will perform Runs as described herein.

(ii)

A condition to PCT’s ability to commence any Run on the scheduled date, as
applicable, is PCT’s receipt by [*] am on the applicable day of Client sourced
Client Materials, Raw Materials or other appropriate biological material in
sufficient quantity and quality and satisfying mutually agreed upon Product
Specifications and acceptance criteria.  If PCT believes that any received
Client sourced Client Materials

Version 7Page 6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

or other appropriate biological material are deficient, then the Parties
immediately shall cooperate to determine the reason therefor, and shall address
any deficiency.

(iii)

Definitions.

“Business Day” means any day at the MV Facility other than a Saturday, Sunday,
the Friday after Thanksgiving or state and federal holidays.

“Business Hours” are 8:30 a.m. – 5:00 p.m. on any Business Day.

“GMP” means current Good Manufacturing Practices as promulgated by the United
States Food and Drug Administration or any successor agency thereto (the “FDA”),
including the regulations within the meaning of 21 CFR Parts 210, 211 [*].

“Request Notice” means a written notice received by PCT’s designated point of
contact for a Run (or Additional Run that is provided pursuant to Paragraph
1(B)(ix) above) not less than [*] Business Days prior to a day [*] is available
as provided to Client pursuant to Paragraph 1(B)(viii) above specifying the type
of Run (or Additional Run) that is to be scheduled.  Request Notices may be sent
by email to PCT’s designated point of contact.  To the extent a Request Notice
is received by PCT at any time other than during Business Hours, such Request
Notice shall be deemed to have been delivered to PCT during Business Hours on
the next succeeding Business Day and the [*] Business Day period commences on
such next succeeding Business Day.

“Termination Date” means the earlier of:

(a)

The date the Parties mutually agree, in writing that the scheduling and
performance of Services and Runs ends (which shall be the last day of a month);

(b)

The last day of the month following PCT’s designated point of contact’s receipt
of no less than [*] days written notice that Client will no longer require
Services, provided, however, such written notice shall not be effective prior to
the last day of the month following the [*] anniversary of the Room Start Date;
and

(c)

[*]

(iv)

Services.

(a)

Upon PCT’s receipt of a Request Notice indicating [*] that a Run (or Additional
Run) is to be scheduled to commence, PCT will schedule the Run (and if agreed to
as provided in Paragraph 1(B)(ix) above, the Additional Run) and, subject to all
other terms and conditions of this Agreement, commence the Run/Additional Run on
the scheduled date.

(b)

If (a) Client cancels the scheduled Slot activity or (b) PCT does not receive
the necessary Client sourced Client Materials/Raw Materials/ appropriate
biological material for the scheduled Slot activity by [*] am on the date of the
commencement of [*] activity, then, unless the Parties otherwise mutually agree
in writing, PCT shall be relieved of the obligation to commence the scheduled
[*] activity[*].

Version 7Page 7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(c)

Testing of Product by PCT (or a third party service provider subcontracted by
PCT) will be performed, for the ICT-107 Product, according to the methods
qualified in the ICT-107 Requalification Process and, for the ICT-121 Product,
in accordance with the methods that were qualified for the ICT-121 Product under
the ICT-121 Services Agreement.

(d)

Product will be stored in quarantine at the MV Facility until release and after
release maintained at the MV Facility until shipment of such Product is
requested by Client or Client’s designated clinical site in accordance with
Paragraph 1(D) below.

(e)

Manufacturing inventories, production schedules and shipments of Product will be
coordinated with the Client through PCT’s point of contact, as designated in
writing by PCT to Client.

(f)

PCT shall maintain the GMP compliance of the Room as of the Room Start Date, as
well as the utilities, systems and equipment used in connection with the
Services and provide environmental monitoring, cleaning and Quality Control
testing services detailed herein and as specified in the Quality Agreement.

(g)

PCT shall retain and store samples of Product pursuant to GMP, applicable SOPs
and other appropriate protocols relating to the Services.  At Client’s written
election, retains shall be returned to Client or its designee or destroyed at
Client’s cost and expense.

(h)

Regardless of whether Client requests PCT to schedule Runs in a particular
calendar month, after the Room Start Date, PCT has fully earned the fees
provided in Paragraph 1(E) below for such calendar month.

(D)

Client Equipment, Storage and Shipping.

(i)

Client has purchased the equipment as described in Exhibit 1 to Attachment A
(which together with the Freezer (defined in Paragraph 1(D)(ii) immediately
below is collectively, the “Client Equipment”), which has been delivered to, and
installed at, the MV Facility where it shall be used by PCT solely to perform
Services for Client either as described in this Agreement or in any other
agreement between Client and PCT and for no other purpose.  If additional
equipment is required in order for PCT to perform the Services or other
activities under this Agreement, then such items shall be added to Exhibit 1 by
mutual written agreement of the Parties.

(ii)

Within [*] days of the Effective Date, Client and PCT will coordinate the
necessary resources and logistics required to receive and install, at Client’s
cost and expense, at the MV Facility one (1) Client owned Liquid Nitrogen
Freezer (the “Freezer”), including PCT confirming with Client that PCT has the
most current list and User Requirement Specifications for the Freezer.

(iii)

Terms and conditions governing Client Equipment are set forth in Attachment A
attached hereto and made a part hereof.

Version 7Page 8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(iv)

Prior to the date that Client transfers the Freezer to the MV Facility, PCT will
prepare space and, at Client’s cost and expense, the necessary liquid nitrogen
supply line to support the installation of the Freezer.

(v)

PCT will, at Client’s cost as provided in Paragraph 1(E) below, receive and
install the Freezer, assign a PCT MEF#, perform, as the Parties agree, perform
an installation qualification followed by an operation qualification on the
Freezer, and connect the Freezer to PCT’s equipment monitoring system.

(vi)

For a period ending no later than [*] after the Termination Date, Product and
samples will be maintained in the Freezer until shipment of such Product is
requested by Client or Client’s designated clinical site.

(vii)

PCT will coordinate with Client (or Client designated clinical sites) as Client
requires and at Client’s cost and expense, upon written notice to PCT, the
extraction of any item from the Freezer and the subsequent shipment of such item
within the United States as Client specifies in its written notification to
PCT.  Client shall pay PCT for maintaining the Freezer at the MV Facility as
well as an extraction fee for each extraction of an item from the Freezer as
well as the reasonable, documented costs associated with packing and shipping
any such item as directed by the Client.

(viii)

Provided a particular item of Client Equipment is no longer required for the
performance by PCT of Services pursuant to this Agreement, on (1) Client’s
written request for the return of Client Equipment other than the Freezer and
(2) the earlier of (x) Client’s written request for the return of the Freezer
and (y) [*] after the Termination Date, as applicable, PCT shall coordinate with
Client and arrange, at Client’s cost and expense, the de-installation and return
of the applicable Client Equipment as instructed by Client in writing. In the
alternative, at Client’s election, PCT and Client will arrange for the sale of
the Freezer from Client to PCT at the Freezer’s then fair market value
reflecting the condition and age of the Freezer at such time.  If the Parties
are unable to determine the then fair market value of the Freezer, the Parties
will each obtain and provide to the other at least two quotes from reputable
third party sources for a Freezer of substantially the same as the Freezer with
similar age and condition characteristics.  The fair market value of the Freezer
will then be the average of such quotes.

(E)

Compensation. As consideration for PCT’s performance of the Services set forth
in this Agreement and in addition to the reimbursable amounts payable by Client
to PCT pursuant to Section 4(b) of Attachment B and subject to the terms of this
Agreement (including Attachment B), Client will pay to PCT fees (the “Fees”) for
the performance of the various Services as provided below:

(i)

Room Fee/Freezer Installation/Storage Fee/Shipping Fee.

(a)

Room Fee.  Client will pay PCT a monthly Room fee (the “Room Fee”) in the amount
of [*] as follows:

Version 7Page 9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(1)

The monthly Room Fee for the month in which the Room Start Date occurs [*] the
Effective Date.  If the Room Start Date occurs on a day other than the first day
of a month, PCT will, at its option[*] credit a portion of such Room Fee to
Client in an amount that is equal to the number of days in such month before the
Room Start Date multiplied by [*]. For purposes of clarity, if the Room Start
Date is June [*], 2015, PCT will either [*] provide a credit for the July Room
Fee payable by Client in an amount equal to [*] ([*] times [*] days).

(2)

Commencing on the first day of each month after the Room Start Date through and
including the month in which the Termination Date occurs, Client will pay PCT a
monthly Room Fee.

(3)

Except for the first Room Fee payable as provided for in Paragraph 1(E)(i)(a)(1)
above, the monthly Room Fees are payable prior to the first day of each month
following the Room Start Notice.  PCT has no obligation to schedule or commence
a Run or perform any other Services unless PCT has received the monthly Room Fee
prior thereto.

(4)

[*], invoices for the monthly Room Fee may be issued by PCT in advance of the
first date of the applicable month following the Room Start Notice and be
payable as provided in accordance with Sections 4(a) and (e) of Attachment B.

(b)

Freezer Installation.  In connection with PCT receiving and installing the
Freezer and performing the other Services as provided in Paragraphs 1(D) above,
PCT will, in addition to invoicing for agreed upon documented reimbursable
expenses, invoice for such Services based upon the actual time incurred by PCT
staff in performing them at the hourly rates set forth in the table (the
“Additional Services Table”) contained in Section 17(l) of Attachment B which
hourly rates will be dependent on the PCT staff providing the applicable
Additional Services.  PCT will determine the appropriate PCT staff to perform
the applicable Additional Services. Hourly charges are applied to the total time
devoted to the performance of the Additional Services. Such invoice will be
payable by Client as provided in accordance with Sections 4(a) and (e) of
Attachment B.

(c)

Storage and Extraction Fees.  On and after the Termination Date, and on the
first day of each month thereafter through and including the month in which the
Freezer is either (1) removed from the MV Facility at Client’s cost and expense
(but no later than the month that is [*] from the date that the Termination Date
occurs) or (2) purchased by PCT pursuant to Paragraph 1(D)(viii) above, Client
will pay PCT a fee equal to [*] per month which monthly fee will cover the cost
of liquid nitrogen replenishment and maintenance and environmental monitoring of
the Freezer.  Client agrees that the monthly storage fees for the Freezer are
payable monthly in advance by Client and that invoices for the monthly storage
fee may be issued by PCT in advance of the monthly storage fee due date.  In
addition to the storage fee as provided above, on and after the Termination Date
Client will be invoiced an extraction fee equal to [*] for each item that PCT is

Version 7Page 10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

instructed by Client to extract from the Freezer.  In the instance where
multiple items are extracted and shipped to one location at one time, PCT will
instead invoice Client based on actual time incurred by PCT staff to provide
such services using the hourly rates in the Additional Services Table.  At all
times, Client will reimburse PCT for the reasonable, documented out of pocket
third party costs of packaging and shipping any such item within the United
States as instructed by Client in writing as a reimbursable Expense. In
addition, Client shall pay for shipping the shipper back to PCT. All invoices
will be payable by Client as provided in accordance with Sections 4(a) and (e)
of Attachment B.

(1)

In the event at the end of the period provided in Paragraph 1(E)(i)(c) above,
after receipt of PCT’s written request for instructions on the disposition of
Product or samples remaining in the Freezer and/or disposition of the Freezer,
Client fails to instruct PCT on where to return or relocate the same and/or
Client fails to pay PCT any outstanding storage and/or extraction fees, on no
less than [*] days’ additional written notice to Client, at PCT’s election PCT
may (1) return such items to Client at Customer’s address set forth at the
beginning of this Agreement, (2) destroy any Product and samples then remaining
at the MV Facility, (3) deem that such Product and/or samples have been
abandoned by Client and PCT shall have the right, and Client expressly
authorizes PCT to dispose of such Product and/or samples for value or otherwise
without any compensation or further notice to Client, in each instance, at
Client’s cost, expense and responsibility and/or (4) deem the Freezer abandoned
and sold and conveyed to PCT at no additional cost to PCT. If PCT,
notwithstanding the above, continues to store Product and samples beyond period
provided above, Client shall pay immediately upon its receipt of an invoice
PCT’s then applicable storage fees.

(ii)

PCT Team Member Fees.  For each PCT Team Member, commencing on the PCT Team
Member Start Date for such PCT Team Member and each month thereafter through and
including the month in which the Termination Date occurs, as long as such PCT
Team Member remains in the PCT Team, Client will pay a monthly fee (the “PCT
Team Member Fee”) for each PCT Team Member in the amount of [*].

(a)

If the applicable PCT Team Member Start Date is not the first day of the month,
the monthly PCT Team Member Fee for the month in which the PCT Team Member Start
Date occurs will be prorated and reduced by [*] for each day prior to the PCT
Team Member Start Date.  For purposes of clarity, if one PCT Team Member has a
PCT Team Member Start Date of July 1, 2015 and a second PCT Team Member has a
PCT Team Member Start Date of July 6, 2015, then for the month of July, PCT will
invoice and Client will pay PCT a PCT Team Member Fee for the first PCT Team
Member in the amount of [*] and a PCT Team Member Fee for the second PCT Team
Member in the amount of [*] ([*] minus [*] times five (5) days).

(b)

Subject to Paragraph (E)(ii)(a) above and this Paragraph, PCT is entitled to the
full PCT Team Member Fee for all PCT Team Members for the applicable month

Version 7Page 11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

and, except as provided in this Paragraph 1(B)(ii)(b) no credit [*] will be
provided if, during a particular month, a PCT Team Member is removed from the
PCT Team at Client’s request at any time other than the last day of such month
as more particularly described in Paragraph 1(B)(xiv) above. [*] In either
situation described in the preceding sentence, Client will receive a credit
(presuming Client has paid the applicable monthly PCT Team Member Fee for such
individual), to be applied to the next applicable monthly PCT Team Member Fees
payable by Client in an amount equal to [*] for each day from and after the date
such PCT Team Member is no longer a part of the PCT Team though the end of such
month.

(c)

Except for the month in which the PCT Team Member Start Date occurs, for each
PCT Team Member, Client will pay in advance the monthly PCT Team Member Fee for
each PCT Team Member.  PCT Team Member Fees will be paid by Client in accordance
with Sections 4(a) and (e) of Attachment B.

(iii)

Fees Earned.  Client agrees that regardless of whether Client in a calendar
month requests PCT to perform Services, including any Run, PCT shall have fully
earned, as applicable, the Room Fee AND the applicable PCT Team Member Fees for
such calendar month, provided a Room Start Notice has been given except for the
first monthly Room Fee which is non-refundable regardless of whether Client
provides a Room Start Notice.  Other than as provided for in this Section (E),
no credits will be provided to Client based on or regardless of the Services
requested or the number of Runs Client requests PCT to schedule during such
calendar month.

(iv)

Fee for PCT Technology Transfer Services/Close-Out Fee.  The close-out
activities described in Paragraph 2 below performed during the Close-Out Period
(defined in Paragraph 2 below) [*] will be performed by PCT on a time and
materials basis at the hourly rates (subject to the adjustments in Section 17 of
Attachment B) set forth in the Additional Services Table and will be dependent
on the PCT staff providing the various close-out activities [*].  PCT shall
invoice Client for the close-out activities [*] on a periodic basis for PCT
close-out activities [*] performed, as applicable.  Each such invoice shall set
forth the number of hours spent per PCT staff level member (as set forth in the
Additional Services Table) and, as applicable, include receipts and other
documentation evidencing the out of pocket costs (without markup except as
provided for in Section 4(b) of Attachment B) incurred by PCT, in performing
such Services, including as provided in Section 4(b) and (c) of Attachment
B.  Client shall pay each invoice as provided in Attachment B.

(v)

Take or Pay Fees/ Additional Product Fees/Surcharges/ Production Fees/Additional
Production Fees.  Commencing on the Room Start Date, Client will not pay any
Take or Pay Fee, Additional Product Fee or Surcharges (as provided in the 2011
ICT-107 Services Agreement) or any Production Fees or Additional Production Fees
(as provided in the ICT-121 Services Agreement).

(vi)

Reimbursable Expenses. Client will pay for all reasonable, documented expenses
as set forth in Section 4(b) and Section 4(c) of Attachment B to this Agreement.

Version 7Page 12

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(2)

During the [*] period (the “Close-Out Period”) commencing on the date that PCT
initiates services relating to PCT’s close out of this Agreement, PCT will
cooperate with Client and collect and transfer all materials, reagents, supplies
and equipment, including Client Equipment, Client Materials (defined in Section
2(f) of Attachment B) and Raw Materials (defined in Section 10(c) of Attachment
B), Product, data, reports and Records (defined in Section 2(l) of Attachment
B), and other deliverables, in each instance, for which Client has reimbursed or
paid PCT pursuant to this Agreement and arrange to deliver the same to Client or
a third party as requested by the Client, in writing.  The Close-Out Period will
commence on the day immediately following the Termination Date[*].

(3)

[*].

(4)

Upon the occurrence of the Termination Date, should Client elect to engage PCT
as its development and manufacturing partner for additional services not covered
by this Agreement, services which would have been performed during the Close-Out
Period (along with its associated cost) will be deferred until the completion of
all such services.

General Provisions Applicable To Services

(A)

If in the course of performing Services, any relevant PCT GMP documents in the
PCT document control system need to be updated and/or revised with any Client
requested changes, such updates and/or revisions will be performed at the cost
and expense of Client and provided by PCT to Client and reviewed, approved and
executed by Client prior to use in the GMP manufacturing activities. PCT agrees
that all Client-specific documents created in order to perform the Services
described in this Agreement will be used by PCT only for Product as described in
this Agreement and only at the MV Facility unless (i) transferred to Client
and/or a third party as part of a Transferred Technology provided by PCT and
Client and/or third party uses such PCT created documents for reference only for
Client and/or a third party to create and develop its own documents or (ii)
otherwise agreed to by the Parties pursuant to an executed Program Amendment
Order or other writing between the Parties.  Notwithstanding the foregoing it is
agreed that such documents may be used by Client’s other contract manufacturing
organizations (CMOs) for Product and/or other ICT Platform products provided,
further all references to PCT’s name and/or logo/address or other information
that indicates PCT in any manner are redacted/deleted prior to such use.

(B)

The Parties agree that PCT performance of Services is based on (a) the
assumptions set forth in this Agreement [*] and (b) the Client reasonably
cooperating with PCT in connection with PCT’s performance of the Services set
forth in this Agreement, including but not limited to, Client being reasonably
responsive to PCT, providing responses in a reasonably expeditious manner and
Client providing, as necessary, Client staff and resources and starting material
as provided in this Agreement.  The Parties acknowledge that if such assumptions
are not correct or Client is either non-responsive or if responsive is not
responsive in a reasonably expeditious manner, the Services may be affected and
delayed and, therefore, adversely affect the conduct of Client’s trial
plans.  PCT will promptly advise Client in writing if it becomes aware that an
assumption is not correct and/or if Client has not been reasonably responsive
and/or is not responsive in a reasonably timely manner to PCT requests and any
of the preceding has the potential of affecting the Services.  If PCT so
advises, then changes

Version 7Page 13

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

may be handled in accordance with the terms regarding Program Amendment Orders
set forth in the Agreement.

Expense Prepayment:

(A)

In anticipation of the costs and expenses to be incurred by PCT in performing
the Services hereunder, on the Effective Date, Client will pay the sum of [*]
(“Expense Prepayment”) as an advance for [*] costs and expenses.  The Parties
agree that the expense prepayments paid by Client pursuant to the Services
Agreement in an amount equal to the Expense Prepayment shall be retained by PCT
in satisfaction of the Expense Prepayment obligation hereunder. PCT will use the
Expense Prepayment solely for [*] costs and expenses of the separately invoiced
items set forth in Sections 4(b) and 4(c) of Attachment B. (the
“Expenses”).  PCT will provide Client with a monthly invoice documenting in
reasonable detail such Expenses, including such Expenses that may have been paid
by PCT utilizing the Expense Prepayment.  Client shall reimburse PCT the amount
set forth in the invoice(s) upon receipt of such invoice(s) which when paid by
the Client, to the extent applicable, will replenish the Expense Prepayment (but
only to the extent all other Expenses which were not paid with Expense
Prepayment funds have been paid in full).

(B)

The Parties intend that the amount of the Expense Prepayment at all times be at
least equal to the monthly Expenses incurred by PCT in performing the
Services.  In the event either Party reasonably determines that the monthly
invoiced costs for such reimbursements are not matched by the Expense
Prepayment, either Party shall notify the other Party, in writing, of such
determination and the amount by which the Expense Prepayment needs to be altered
and provide documentation supporting such determination.  If the Expense
Prepayment is to be altered, the Party receiving the notice will upon receipt of
such determination seeking a change in the Expense Prepayment, promptly discuss
with the notifying Party the amount by which the Expense Prepayment needs to be
changed.  [*] Expense Prepayment shall mean the adjusted Expense Prepayment
amount applicable from time to time pursuant to this Section (B).

(C)

Upon the expiration or termination of this Agreement, PCT will promptly return
to Client the Expense Prepayment paid less any [*] amounts owed by Client to PCT
for Services provided by PCT pursuant to any agreement between the Parties and
Expenses that remain unpaid as of expiration or termination of this Agreement.

MISCELLANEOUS:

(A)

The Points of Contact at Client for PCT are Andrew Gengos, Chief Executive
Officer and President and Marta Schilling, Vice President, Cell Therapy
Manufacturing, or any other individual designated in writing from Client to
PCT.  PCT may communicate with and/or provide notices and other contact with
either or both of Client’s Points of Contact.  All invoices shall be sent to
David Fractor, Chief Financial Officer. Vice President and Principal Accounting
Officer

(B)

Unless otherwise provided in this Agreement, the Point of Contact at PCT for
Client is set forth in Section 2(d) of Attachment B.

Version 7Page 14

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(C)

The terms and conditions set forth in Attachment A and Attachment B attached
hereto are incorporated herein by reference in their entirety, shall be deemed
to be a part hereof to the same extent as if such terms and conditions had been
set forth in full herein and by executing this Agreement. Client acknowledges
that it has read Attachment A and Attachment B and that the terms and provisions
of Attachment A and Attachment B are an integral part of this Agreement.

NO FURTHER TEXT ON THIS PAGE – SIGNATURE PAGE FOLLOWS

 

 

Version 7Page 15

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

This AGREEMENT has been duly executed by the Parties as of the Effective Date.

PCT, LLC, A CALADRIUS COMPANY

By:/s/ George S. Goldberger

Name: George S. Goldberger

Title: VP Business Development

IMMUNOCELLULAR THERAPEUTICS, LTD.

By: /s/ Andrew Gengos                                  

Name:Andrew Gengos

Title:Chief Executive Officer and President

 

 

Version 7Page 16

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

CLIENT EQUIPMENT

1.

Ownership.

(a)

Title.  Title to, and ownership of, the Client Equipment is and shall remain at
all times exclusively in Client.

(b)

PCT acknowledges that it does not and will not have any property or other
interest in the Client Equipment other than as may be provided in the
Agreement[*].

(c)

[*].

(d)

PCT shall keep the Client Equipment free of all claims, demands, liens, levies,
security interests and other encumbrances arising by, under or through PCT and
shall take such action necessary to discharge any such claim, demand, lien,
levy, security interest or encumbrance at its own cost and expense.

(e)

PCT shall, at Client’s cost and expense, mark the Client Equipment in the manner
requested by Client in writing with a label provided by Client or by another
manner of identification agreed to by PCT indicating that the Client Equipment
is owned by and the property of Client.

(f)

[*].

2.

PCT Obligations and Restrictions.

(a)

PCT will:

(i)

Operate the Client Equipment in the same manner as PCT operates PCT owned
equipment of a similar nature.  PCT will perform and schedule routine
maintenance, repair and calibration activities on Client Equipment, as
applicable (including at Client’s cost and expense utilizing third party vendors
to perform such services) per PCT’s standard operating procedures relating to
the routine maintenance, repair and calibration of PCT owned equipment similar
to the Client Equipment. As available, the documented costs of such maintenance,
repair and calibration services will be at Client’s cost and expense.  [*].

(ii)

At its cost and expense, secure and insure the Client Equipment in the same
manner as PCT provides for PCT owned equipment similar to the Client Equipment
[*].

(iii)

Maintain accurate and complete and records regarding the servicing, maintenance
and repair of the Client Equipment that are required by Applicable Laws.  All
such records associated with the Client Equipment shall be [*] treated as the
Confidential Information of Client.

(iv)

Keep and use the Client Equipment at the MV Facility and shall not move them
from the MV Facility without the prior written consent of Client, except to be
returned to Client or its designee as may be provided in the Agreement or in
section 3 below.

(v)

[*].

Version 7Page 17

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

(vi)

Use the Client Equipment in a careful and proper manner and in compliance with
Applicable Laws.

(vii)

At Client’s cost and expense, perform installation and validation activities
necessary to operate the Client Equipment and any MV Facility improvements
associated solely with such Client Equipment installation/validation in
accordance with Applicable Laws.  Client will reimburse PCT for such activities
as provided in Section 4 of Attachment B.  [*]

(b)

PCT will not:

(i)

Sell, lease, pledge or otherwise encumber the Client Equipment, or otherwise
part with possession of the Client Equipment, except as provided in the
Agreement or with the express prior written consent of Client.

(ii)

Represent to any person that PCT has any property or other interest in the
Client Equipment, or make any entry in its books and records or in any financial
statement or tax return that is inconsistent with Client’s retention of all
right, title, and interest in and to the Client Equipment.

(iii)

Use the Client Equipment in any manner that could reasonably be expected to
impair the applicability of suppliers’ or manufacturers’ warranties or render
the Client Equipment unfit for its originally intended use nor will it permit
any person other than authorized, trained and competent personnel to operate the
Client Equipment.

(iv)

Allow access to and use of the Client Equipment other than to those of its
employees, agents and contractors for whom such access and use is required in
order for PCT to perform under the Agreement.

3.

Return of Client Equipment on Expiration or Termination.  Upon the expiration or
termination of the Agreement, or at Client’s earlier written request[*] during
the Close-Out Period, PCT shall return the Client Equipment to Client or its
designee at Client’s written request, at Client’s cost and expense pursuant to
Client’s written instructions as agreed to by PCT.  In the alternative, at
Client’s election, PCT and Client will arrange for the sale of the Freezer as
provided in Paragraph 1(D)(viii) of the Agreement.

(a)




Version 7Page 18

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

Exhibit 1 To Attachment A

CLIENT EQUIPMENT

EQUIPMENT DESCRIPTION

MANUFACTURER

MODEL NO.

SERIAL NO.

Elutra (CS-19

TerumoBCT

71800

1E00116

Ultrasonic Bath (UB-01

Branson

M1800

BGA061480500

 

 

 

 

 

 

 

 

 

 

Version 7Page 19

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

ATTACHMENT B

TERMS AND CONDITIONS

 

Terms not defined herein have the meaning in the Agreement

1.

Services. Client has approved the Services set forth in the Agreement. Timelines
and cost figures are good faith estimates made by PCT based upon information
provided by Client to PCT and are not guarantees that the Services can be
performed within such estimates; however, PCT will use commercially reasonable
efforts to perform the Services within the timelines and cost figures set forth
in the Agreement. Services, time durations and fees may need to be adjusted
pursuant to a document executed by the Parties (a “Program Amendment Order”) to
reflect unforeseen time requirements, fee changes or services not originally
contemplated.

2.

Conduct of Services to be Performed.

a.

PCT will comply (i) with the Federal Food, Drug and Cosmetic Act as amended, the
regulations promulgated thereunder and implementing guidances (the “Act”) and
(ii) in all material respects with all other applicable United States laws,
rules and regulations of any state, federal or local government or regulatory
agency (“Regulatory Agency”) (except that with respect to the manufacture of
Product, PCT will comply in all respects with GMP) in each instance, that
governs the Services (the “Applicable Laws”) and in effect as of the Effective
Date. If Applicable Laws change, PCT will, subject to Prospective Illegality,
make commercially reasonable efforts to satisfy the new requirements.

b.

Unless otherwise provided in the Agreement, PCT shall perform the Services at
one or more of PCT’s facilities located in the United States, as determined by
PCT and agreed to by Client (each a “Facility”); provided, however, that if the
Agreement provides that Services will be performed at a specific Facility, then
Services will only be provided at such Facility.  If Client desires Services,
including but not limited to manufacturing Services, to be performed at another
PCT Facility, provided the MV Facility where Services were to be performed has
not been changed so as to preclude the performance of such Services, Client
agrees that performance of Services of such Client initiated services at such
additional PCT Facility, if provided by PCT, will be for additional fees and at
Client’s costs and expenses pursuant to a Program Amendment Order or other
writing between the Parties or as an Additional Service as defined below.  Such
fees, costs and expenses at such additional Facility may include, without
limitation, those associated with (i) technology transfer to the additional
Facility, (ii) training of PCT staff, (iii) validation and qualification of
equipment, people, space resources, Services related processes, methods and
procedures and (iv) other

activities associated with providing the desired services at the additional PCT
Facility.

c.

Within thirty (30) days after PCT’s or Client’s request, the Parties will
negotiate [*] and execute a document (a “Quality Agreement”) setting forth the
(i) responsibilities of each Party’s personnel in relation to quality assurance
matters and (ii) responsibilities for material compliance with Applicable Laws,
including GMP as appropriate. PCT is responsible for such compliance while
Product is in the possession of PCT or third party vendors performing Third
Party Testing and Client is responsible for compliance at all other times.
Failure to execute a Quality Agreement will not be a default nor be the basis of
a termination of the Agreement. If there is a discrepancy between the Quality
Agreement and Agreement, the Agreement shall control except that with respect
solely to quality assurance/quality control, the terms of the Quality Agreement
shall control.

d.

Unless otherwise provided in the Agreement, PCT’s designated point of contact
(the “Point of Contact”) at PCT for Client is George S. Goldberger, Vice
President Business Development, or any other individual designated in writing
from PCT to Client.

e.

The Points of Contact will coordinate performance of Services with one another.
Communications regarding the conduct of Services shall be addressed to or routed
through each Party’s Point of Contact.

f.

Client will provide PCT with sufficient amounts of materials with which to
perform Services, as well as all documentation and other data as may be
available to apprise PCT of the stability of such materials, describe process
characteristics, processing, and proper storage and safety requirements.  With
respect to any materials that Client may provide to PCT under the Agreement,
including but not necessarily limited to reagents, and any Product manufactured
hereunder (collectively, “Client Materials”), the following shall apply: (i)
Client shall at all times retain title to Client Materials, (ii) PCT shall
retain exclusive control over Client Materials while such Client Materials are
at PCT Facilities and shall not transfer any Client Materials to any third party
without the prior written consent of Client except as otherwise provided in this
Agreement, the Quality Agreement or SOPs and procedures relating to the
Manufacturing Process of Product, (iii) [*] and (iv) PCT shall not take any
action inconsistent with Client’s ownership interest in Client Materials,
including but not limited to, PCT keeping Client Materials free and clear of any
claims, liens, encumbrances, or security interests, and promptly removing the
same at PCT’s sole cost and expense.

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 1

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------



 

g.

[*]

h.

No breach of the Agreement exists if a Party, despite using commercially
reasonable efforts, fails to fulfill its obligation due to the action or
inaction by the other Party or any person or entity (other than the failing
Party’s employees). PCT may utilize suppliers and subcontractors for testing
services provided that PCT qualifies such suppliers and subcontractors and
utilizes such suppliers and subcontractors in accordance with PCT’s standard
quality requirements and SOPs.  PCT will identify the suppliers and
subcontractors of such testing services.  Each such supplier and subcontractor
shall meet all of the applicable requirements of the Agreement and Quality
Agreement. If requested by Client, PCT will solicit quotations from additional
third party testing servicers selected by Client and reasonably acceptable to
PCT and if Client requires PCT to use any such additional third party testing
servicers, Client shall be responsible for PCT’s documented costs and expenses
which PCT may reasonably incur in qualifying such additional third party testing
servicers. Client and/or its representative may, at Client’s cost and expense,
conduct quality assurance audits of PCT’s suppliers and subcontractors.

i.

Other than as necessary in order for PCT to perform the Services under the
Agreement, PCT shall not analyze, characterize, modify or reverse engineer any
Client Materials or take any action to determine the structure or composition of
any Client Materials.

j.

The generation, collection, storage, handling, transportation, movement and
release of hazardous materials and waste generated in connection with the
Services will be the responsibility of PCT at [*]s cost and expense, unless a
separate charge for specialized waste disposal is identified in this
Agreement.  [*]

k.

INTENTIONALLY OMITTED.

l.

PCT shall maintain complete and accurate records relating to the Services in
accordance with GMP and PCT’s quality assurance SOPs (the “Records”).  PCT shall
maintain and retain all Records, which shall include without limitation quality
assurance records, batch record documentation, Deviation Reports, Raw Materials
data, analytical assays and data, SOPs and other process documents and records
related to the Services as required under Applicable Laws including GMP and (A)
if not included in the deliverables previously provided to Client pursuant to
this Agreement or not provided to Client in connection with any close-out [*]
activities as provided in this Agreement, PCT will at, the direction and written
request of Client and at Client’s cost and expense (which will include the
reasonable time incurred by PCT personnel at its then current and standard
hourly rates required to provide and deliver Records) provide such

Records to Client and (B) be retained by PCT for at least [*] years after
termination of this Agreement.  Subject to the need to retain Records pursuant
to Applicable Laws PCT, at Client’s direction and written instruction and at
Client’s cost and expense, will dispose of the Records, provided, further that
PCT may retain one (1) copy of such Records as evidence of PCT’s obligations
under this Agreement[*].

3.

Investigation of Deviations and Corrective Action; Defective Product.

a.

If Client in connection with the Manufacturing Process (which includes the
manufacture, processing, packaging, labeling, quality control testing, release,
shipping and storage) of Product either (i) instructs PCT to take actions/steps
resulting from PCT notifying Client of a deviation in such Manufacturing Process
and such actions/steps result in PCT preparing reports documenting such
deviations and/or taking corrective actions to address such deviations or (ii)
requests PCT to take additional steps and/or actions to address any deviation
and/or corrective action above those that PCT reasonably determines are
necessary to address the same, in each instance, PCT, at its option, may treat
the time required to address either of the above as Additional Services (as
defined in Section 17((l) below) which will be invoiced to Client as provided in
Section 17(l) unless Client and PCT have otherwise agreed to in writing.

b.

Client shall accept or reject Product based [*] Client’s receipt and review of
batch records documentation including release testing results, against the
agreed upon written specifications (“Product Specifications”) for
Product.  “Product Specifications” means the list of tests, references to any
analytical procedures and appropriate acceptance criteria which are numerical
limits, ranges or other criteria for tests described in order to establish a set
of criteria to which Product at any stage of the Manufacturing Process for such
Product should conform to be considered acceptable for its intended use that are
provided by or approved by Client and approved by PCT, as such Product
Specifications are amended or supplemented from time to time by mutual agreement
of the Parties, in writing.  If Product is not rejected as provided below, such
Product shall be deemed accepted. Client shall notify PCT in writing of, as
applicable, any Product which has not been manufactured, tested, packaged,
labeled, quality control tested, released, stored or shipped in compliance with
GMP, the Product Specifications and the associated batch records documentation
(“Defective Product”) within thirty (30) days of the date of Client’s receipt of
the [*] associated batch records documentation. If a dispute exists as to
whether Product is a Defective Product, either Party may request (by notice in
writing to the other Party) an

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 

investigation to determine whether a Product is a Defective Product. Either
Party, as provided in the Quality Agreement, will bear the upfront costs of the
investigation. If a Quality Agreement does not exist, Client is responsible for
the upfront costs. Following the investigation’s completion, the Parties will
retrospectively share the costs of such investigation equal to the share of
responsibility the Parties agree should be assigned to each Party for the
Defective Product. [*]

c.

If a Defective Product exists and PCT, at Client’s written request, manufactures
additional product to replace the Defective Product, unless expressly agreed to
by PCT, the costs of any materials and/or reagents incurred in connection with
manufacturing such replacement product shall be an expense reimbursable by
Client to PCT. Unless set forth to the contrary in writing by the Parties, the
costs for processing such replacement product shall be (i) borne by PCT if
responsibility for the Defective Product lies solely with PCT, (ii) borne by
Client if responsibility for the Defective Product lies solely with Client and
(iii) apportioned between them if both Parties are responsible for the Defective
Product in an amount equal to such Party’s share of responsibility for the
Defective Product.

4.

Payment for Services, Other Costs.

a.

The amount and timing of payments are set forth in the Agreement and all amounts
are payable in United States Dollars.

b.

Client shall pay and PCT will separately invoice Client for all reasonable [*]
costs and expenses [*] incurred by PCT in performing the Services, including,
but not limited to:

(i)

Costs of reagents, materials and Raw Materials.

(ii)

[*] costs of travel, accommodations and meals incurred in connection with the
Services with such costs to be at the business class level.

(iii)

Costs associated with outsourced or outside testing/analytical services,
including, but not limited to, sterility testing, mycoplasma testing, karyotype
testing, viral/adventitious agent testing, γ-irradiation services and other
assays not performed by PCT.

(iv)

Costs associated with any animal testing.

(v)

Packaging and shipping costs (including test samples and product) to or from PCT
or Client or to or from any third party, including but not limited to contract
laboratories or testing facilities and Client designated clinical and/or storage
sites.

(vi)

Costs of providing or receiving in-process or final product quality control test
methods beyond those detailed in the Agreement.

c.

Except to the extent expressly provided in this Agreement, in addition to the
above, unless the Parties otherwise agree in writing to the contrary, Client
shall pay and PCT will separately invoice Client for the following services,
costs and expenses which will be provided by PCT either pursuant to a Program
Amendment Order or other writing, with such writing to include email or other
written, electronic communication or as an Additional Service as provided in
Section 17 below:

(i)

Costs associated with providing, developing and/or validating/qualifying test
methods, including assay services or assay methods and the costs of process and
assay test method validation to a level required for submission to the FDA
beyond those detailed in the Agreement.

(ii)

Costs of any equipment purchased, installed, validated and required solely for a
Service provided in this Agreement.

(iii)

Costs associated with storage of any product or specific materials past the
duration of the Agreement unless otherwise provided in this Agreement.

(iv)

Costs associated with any stability assessment or trial for the product
requested by Client beyond those detailed in the Agreement.

(v)

Environmental monitoring or facility cleaning costs beyond those which are
currently incurred by PCT and are due to PCT providing the Services under the
Agreement.

(vi)

Costs of the preparation and submission of documentation provided to Regulatory
Agencies beyond those detailed in the Agreement.

(vii)

Costs of regulatory services beyond those detailed in the Agreement.

(viii)

Costs related to regulatory and quality services and interactions, including,
but not limited to, costs of any additional qualification and/or validation
activities to address specific requests received from any Regulatory Agency.

(ix)

Extension of services for a clinical trial beyond the estimated durations set
forth in the Agreement.

(x)

Costs of the technology transfer of Services or any part thereof to any GMP
manufacturing facility/organization as requested by Client.

d.

In connection with the above Section 4(b)(i) and Section 4(b)(v) costs only, a
[*] percent ([*]%) handling fee will be added by PCT to any invoice.  [*]

e.

Except as provided in the Agreement, undisputed payments are due no later than
the scheduled date for payment or if no such scheduled date, no later than
thirty (30) days after the invoice date, provided, however, notwithstanding the
preceding, undisputed invoices for the reimbursement of expenses as set forth in
Section 4(b) of this Attachment B are payable upon receipt of such

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 

invoice. Client agrees to advise PCT, in writing within ten (10) days of its
receipt of an invoice if it has a good faith dispute as to some or all of the
charges (the “Disputed Charges”) set forth in such invoice (with such written
notice to state, with specificity, Client’s reason for the Disputed
Charges).  As to the Disputed Charges only, the Parties agree that until such
Disputed Charge is resolved, such invoice is not payable, provided, however,
Client agrees that to the extent expressly provided in this Agreement, if
payment is required for the commencement of the performance of particular
Services and such payment is a Disputed Charge, PCT upon written notice to
Client may refuse to perform such services until the resolution of the
particular Disputed Charge occurs and payment is made thereon.  Upon resolution
of the dispute associated with each Disputed Charge, the payment of the
particular Disputed Charge will again be payable if resolution of such Disputed
Charge is in favor of PCT’s position.  If the resolution of such Disputed Charge
is in favor of Client’s position, such Disputed Charge, will not be payable
until such time as PCT issues a new invoice with a new due date reflecting the
Disputed Charge’s resolution.  Undisputed amounts and amounts which are no
longer in dispute (after either resolution thereof or the issuance of a new
invoice with a new due date) which remain unpaid after the due date accrue
interest at the rate of the lesser of [*] percent ([*]%) per annum or the
maximum rate allowed by law, from the date such payment is due until paid in
full.

f.

If a Quality Agreement does not exist or does not address the disposal of
product, Client is responsible for such costs.

g.

Payments and Fees are subject to a cost of living adjustment (“COLA”) effective
January 1, 2016 and on January 1 of each successive year (each a “Determination
Date”). For the twelve (12) month period following the applicable Determination
Date, payments and fees may be increased by COLA.  PCT will notify Client in
writing of any COLA increase and the changes, if any, in the various payments
and fees payable by Client to PCT which increases will be based upon the
percentage increase in the U.S. Bureau of Labor Statistics Consumer Price Index
For All Urban Consumers (CPI-U) in the state in which the majority of the
Services have been provided during the twelve (12) month period ending in the
month preceding the month in which PCT notifies Client of the applicable COLA
adjustment. Such increases will become effective on the Determination Date set
forth in such COLA notification and such COLA notification will be binding and
enforceable against Client absent manifest error.

5.

Confidential Information.

a.

“Confidential Information” is information received by one Party (the “Receiving
Party”) from or on behalf of the other Party (the “Disclosing Party”) that is
identified as being confidential (and includes the terms and provisions of this
Agreement) or which might permit the Receiving Party to obtain a competitive
advantage over those who do not have the information. Confidential Information
includes without limitation, any and all non-public scientific, technical,
financial, regulatory or business information, or data or trade secrets in
whatever form (written, oral or visual) that is furnished or made available by
or on behalf of the Disclosing Party to the Receiving Party or developed by
either Party under the Agreement.  Confidential Information of Client includes
without limitation, the ICT Platform, Manufacturing Process, the Master Batch
Record (“MBR”) for the manufacture of Product, Product Specifications, Client
Materials, Raw Materials, Client Background Intellectual Property and New
Intellectual Property, and any and all copies and derivations of and
improvements on Client Confidential Information.  Each Party solely owns its
Confidential Information.  [*] Confidential Information does not include
information which (i) is or becomes a part of the public domain through no act
or omission of the Receiving Party or anyone to whom the Receiving Party
disclosed Confidential Information, (ii) is or was in the Receiving Party’s
lawful possession prior to the disclosure by or on behalf of the Disclosing
Party as shown by the Receiving Party’s written records, (iii) is disclosed to
the Receiving Party by a third party entitled to disclose such Confidential
Information or (iv) was independently developed by the Receiving Party without
use of or access or reference to the Confidential Information of the Disclosing
Party as shown by the Receiving Party’s written records.

b.

Receiving Party may disclose Confidential Information to an affiliate, employee
or agent or contractor (including consultants) under similar written obligations
not to use or disclose and to keep the Confidential Information confidential. If
disclosure is requested by law or regulation or a valid court order or other
governmental body having jurisdiction (including the Securities and Exchange
Commission), the Receiving Party will make reasonable efforts to notify the
Disclosing Party prior to disclosure to permit Disclosing Party to oppose such
disclosure or obtain a protective order or confidential treatment thereof, at
Disclosing Party’s cost by appropriate legal action.  If Receiving Party becomes
obligated to disclose such Confidential Information in any legal or
administrative proceeding, then Disclosing Party shall reimburse Receiving Party
all of Receiving Party’s reasonable documented costs and expenses related
thereto, including the time Receiving Party’s personnel spend in complying with
such disclosure obligations.

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------



 

c.

Except as expressly set forth in this Agreement, Receiving Party shall not use
or disclose Disclosing Party’s Confidential Information except to perform
obligations, exercise rights or as otherwise expressly permitted under the
Agreement. [*] Notwithstanding the preceding, nothing shall prohibit the
Receiving Party from summarizing the terms of this Agreement, or from filing the
Agreement as an exhibit, in documents the Receiving Party is required to file
with any Regulatory Agency, including, but not limited to, the Securities and
Exchange Commission; provided that such disclosure shall be only to the extent
required to comply with Applicable Laws and the Receiving Party provides the
Disclosing Party with a copy of the proposed disclosure prior to such
filing.  [*]

d.

Upon termination of the Agreement, Receiving Party shall (i) immediately cease
using the Confidential Information and (ii) at the written request of Disclosing
Party, promptly, at the Disclosing Party’s cost, destroy or return the tangible
embodiments of such Confidential Information. Receiving Party may retain a copy
of Confidential Information for the purpose of determining its obligations under
the Agreement and for legal and regulatory compliance purposes. The
confidentiality, non-disclosure and non-use obligations shall continue for a
period of [*] years after the termination of the Agreement.

e.

Money damages would not be a sufficient remedy for any breach of the
confidentiality obligations set forth herein and, in addition to all other
remedies, the Disclosing Party is entitled to seek injunctive or other equitable
relief as a remedy for such breach without posting a bond.

6.

Disclosure; Intellectual Property.

a.

PCT shall disclose and provide to Client documentation of all methods,
procedures and processes utilized by PCT in connection with the Services
provided pursuant to the Agreement.  Other than documentation relating to the
Manufacturing Process for a Product, Other ICT Products or the ICT Platform,
which is Confidential Information solely owned by Client, all such documentation
and disclosure will constitute Confidential Information within the meaning of
section 5(a) of these Terms and Conditions.

b.

As applicable, PCT, its parent or affiliates shall retain ownership of all PCT
know-how, processes and procedures that existed and that PCT owned or controlled
by, as applicable PCT, its parent or affiliates prior to the Effective Date (the
“PCT Background Intellectual Property”).  PCT will not use or implement or
incorporate any PCT Background Intellectual Property into either the Product,
the Manufacturing Process and/or ICT Platform or ICT Platform activities. Client
shall

retain sole ownership of all know-how, processes and procedures that existed and
that Client owned or controlled before PCT commenced providing Services to
Client under the Agreement, including without limitation the Manufacturing
Process for a Product, Other ICT Product and the ICT Platform (the “Client
Background Intellectual Property”).  For purposes hereof, “controlled” means,
with respect to a Party’s Background Intellectual Property, the right, not
subject to consent and without violating any legal rights of a third party, to
grant a license or sublicense.

c.

Client owns and shall own all right, title and interest in and to the
Manufacturing Process (which includes the ICT Platform and ICT Platform
activities) and any Product, Client Equipment, Client Materials, Raw Materials
(which if provided by PCT have been paid for by Client), deliverable, product
and/or process change, improvement, development, invention or discovery,
including new uses for the Manufacturing Process, ICT Platform, Product or
improvements to the Client Background Intellectual Property or the PCT
manufacturing know-how, process and procedures, that result from the Services
provided by PCT pursuant to the Agreement, and all intellectual property rights
(including enforcement rights) and know-how therein, whether or not patentable,
made, conceived or reduced to practice by or on behalf of PCT alone or with
others resulting from the Services (collectively, “New Intellectual
Property”).  PCT shall notify Client in writing of any and all New Intellectual
Property promptly after its conception, development or reduction to practice.
Without additional consideration, PCT hereby assigns and transfers to Client all
of its right, title and interest in and to the New Intellectual Property and
agrees to take, and to cause its employees, agents, contractors and consultants
to take, all further acts reasonably required to evidence such assignment and
transfer to Client, at Client’s cost and expense.

d.

Work output will be prepared on PCT’s standard format and, except as provided
above, Client will have exclusive title to all Products delivered pursuant to
this Agreement including related data, documentation including batch records
documentation and testing results, records, specimens and other reports
generated pursuant to the Agreement, all of which shall be Confidential
Information of Client. PCT and its subcontractors shall keep complete and
accurate records pertaining to any New Intellectual Property and shall record,
to the extent practical, all data and information relating to the Services in
standard laboratory notebooks, which shall be signed, dated, or kept
electronically.  Such documentation shall be kept for a period of five (5) years
following the year in which any such efforts were made hereunder.  Without
limiting the foregoing, all of the data, results, studies, analyses, evaluations
and reports generated by or on behalf of PCT

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 

under the Agreement shall be in a form suitable for filing with Regulatory
Agencies as part of or in support of (directly or indirectly) any regulatory
filings or submissions.

7.

Relationship of Parties. The Agreement does not create an employer-employee
relationship between Client and PCT. Neither Party shall hold itself out as an
agent or representative of the other. PCT shall perform the Services as an
independent contractor of Client and has complete and exclusive control over its
Facilities, equipment, employees and agents. Nothing in the Agreement shall
constitute PCT, or anyone furnished or used by PCT in the performance of the
Services, as an employee, joint venturer, partner, or servant of Client.

8.

Representations, Warranties and Covenants.

a.

General Representations, Warranties and Covenants. Each Party has the necessary
right and authority to enter into the Agreement. Neither Party makes any
representation, warranty or covenant except as specified in the Agreement or
Quality Agreement.

b.

Representations, Warranties and Covenants of PCT. PCT hereby represents,
warrants and covenants (and with respect to subsection (iv) certifies) to Client
that:

(i)

PCT’s employees and agents have expertise in the relevant subject matter and
will perform the Services with due care.

(ii)

PCT and its Facilities shall operate, manufacture and deliver Product in
compliance with Applicable Laws.

(iii)

[*]

(iv)

[*]

(v)

[*]

(vi)

[*]

(vii)

[*]

(viii)

[*]

c.

Representations, Warranties and Covenants of Client. Client hereby represents,
warrants and covenants to PCT that:

(i)

Client has and will maintain during the term hereof, all necessary permits,
licenses approvals, registrations, certifications and authorizations with
respect to the use, distribution and/or transfer or sale of Product which is the
subject of the Agreement.

(ii)

Client is under no restriction or limitation that would interfere with or
hinder, impair or prevent (1) PCT’s performance of the Services or (2) Client’s
performance of its obligations under this Agreement.

(iii)

Client (a) shall not knowingly infringe upon any U.S. or foreign copyright,
patent, trademark, trade secret or other proprietary or intellectual property
right, or misappropriate any trade secret of any third party in any manner that
would cause any liability, loss or damage

to PCT (it being understood and agreed that if PCT complies with the
requirements of the Agreement and the Quality Agreement in performing the
Services, it shall not be an act of infringement for PCT to manufacture Product
and the use of Product that is manufactured by PCT hereunder shall not be an act
of infringement); and (b) has neither assigned nor entered into any agreement
assigning or transferring any right, title or interest to any technology or
Intellectual Property that would conflict with its obligations under the
Agreement.

(iv)

Client has the unlimited and unrestricted right to deliver to PCT all
documentation, including SOPs, development/ qualification/audit reports, MBR and
Part Number Specifications or has obtained the necessary permission to make such
transfer and/or delivery to PCT.

(v)

All products, materials and reagents required for the Services can be sourced
possessing the specifications for such items which will enable PCT to perform
the Services.

d.

PCT DOES NOT WARRANT THAT PRODUCT RESULTING FROM THE AGREEMENT IS SAFE OR
EFFICACIOUS OR SUCCESSFUL. PCT EXPRESSLY MAKES NO WARRANTY OR GUARANTY
WHATSOEVER THAT ANY FDA SUBMISSION PREPARED AS A RESULT OF PERFORMING SERVICES
WILL SATISFY THE REQUIREMENTS OF ANY REGULATORY AGENCY AT THE TIME OF
SUBMISSION.

e.

EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS SECTION 8, THE PARTIES SPECIFICALLY
DISCLAIM ALL EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES WITH RESPECT TO
THE SERVICES, PRODUCT, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OR ANY IMPLIED WARRANTY ARISING FROM COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE.

9.

Duration, Default and Termination.

a.

Duration. The Agreement and the performance by Services by PCT hereunder shall
terminate on the earlier to occur of (i) December 31, 20018 (unless extended in
writing by the Parties), (ii) the expiration of the Close-Out Period and (iii)
termination of the Agreement pursuant to this Section 9 of Attachment B. The
obligations in Sections 2(f), 2(i), 2(j)), 2(l), 5, 6, 8, 9, 10, 12, 13, 14, 16
and 17 of this Attachment B shall survive expiration or termination of the
Agreement.

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------



 

b.

PCT’s default. If PCT defaults with respect to material obligations under the
Agreement, Client will promptly notify PCT’s Point of Contact by certified mail,
return receipt requested or by overnight courier (“Written Notice”) of such
material default. PCT has thirty (30) days from receipt of such Written Notice
within which to cure such default. If PCT fails to cure such default as
identified in the Written Notice, then the Agreement and Quality Agreement may,
at Client's option, terminate upon delivery to PCT of a Written Notice
terminating the Agreement and applicable Quality Agreement. Upon receipt of such
Written Notice of termination, PCT shall terminate the Services.

c.

Client’s default. If Client defaults with respect to material obligations under
the Agreement, PCT will promptly provide Client’s Point of Contact with Written
Notice of such material default. Client has thirty (30) days from receipt of
such Written Notice within which to cure such default. If Client fails to cure
such default as identified in the Written Notice, then, at PCT’s option, the
Agreement, Quality Agreement and all other agreement(s) then in existence
between the parties may be terminated upon delivery to Client of a Written
Notice terminating the same and/or PCT may immediately cease performing Services
under the Agreement.

d.

INTENTIONALLY OMITTED.

e.

Payments Upon Termination. No later than the date of termination of the
Agreement, after application of any Expense Prepayment, Client will pay PCT (i)
all amounts to be paid through the date of termination plus [*] reimbursable
costs and expenses incurred by PCT prior to the date of termination for which
Client is liable to reimburse PCT, (ii) fees for Close-Out activities, if any,
if not previously paid [*], and (iii) reasonable[*] costs and expenses which PCT
is irrevocably obligated to pay after the termination of the Agreement (provided
such irrevocable obligations were incurred prior to PCT’s receipt of Written
Notice of termination and provided PCT uses commercially reasonable efforts to
reduce such irrevocable obligations).

f.

No default caused by Force Majeure (as defined in Section 15 below) shall
constitute a default under this Agreement.

g.

The Agreement may be automatically and immediately terminated by either Party,
upon providing Written Notice to the other Party that such termination is the
result of the other Party having a liquidator, receiver, manager, or
administrator appointed in bankruptcy.

h.

UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE ENTITLED TO OR LIABLE TO THE OTHER
PARTY FOR, PUNITIVE, EXEMPLARY, INCIDENTAL, INDIRECT, CONSEQUENTIAL OR

SPECIAL DAMAGES ARISING IN CONNECTION WITH THE DEFAULT OF ANY OBLIGATION UNDER
THE AGREEMENT, EVEN IF A PARTY KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF
SUCH DAMAGES.

i.

Other than as expressly provided for in the Agreement, termination shall not be
an exclusive remedy and a Party’s rights and remedies described in the Agreement
are not exclusive and are in addition to those rights and remedies available to
it at law or in equity.

10.

Indemnification and Limitation of Liability.

a.

PCT shall defend and indemnify Client and Client’s agents, trustees, directors,
officers and employees (“Client’s Agents”) from all third party claims of any
nature, including reasonable attorney’s fees and disbursements (collectively,
“Claims”) to the extent arising out of or in connection with any negligence or
willful act or omission by PCT or PCT’s directors, officers, members and/or
employees (“PCT’s Agents”) related to the performance of the Services, except to
the extent any Claim was incurred or occasioned by the negligent or willful acts
or omissions of Client and/or Client’s Agents.

b.

PCT shall not indemnify Client or Client’s Agents for any bodily injury
(including death) caused by any Product resulting from the Services or Defective
Product unless such bodily injury was caused by PCT’s or a PCT Agent’s
negligence or willful and intentional act or omission.

c.

Except to the extent, in the case of each of the following, of any Claim that
arose in connection with any negligence or willful and intentional acts or
omissions of PCT and/or PCT’s Agents, Client shall defend and indemnify PCT and
PCT’s Agents from all third party Claims to the extent arising out of or
resulting from: (i) the Services and any Products and Defective Product
resulting therefrom; (ii) personal injury to a participant in any clinical trial
using any product, including Product or Defective Product, (iii) PCT’s use of
Client Background Intellectual Property or New Intellectual Property and/or the
Client’s Manufacturing Process in connection with the Services violating or
infringing on the patents, trademarks, trade names, service marks or copyrights
of any third party and (iv) the harmful or otherwise unsafe or unknown effect of
any product, including Product, materials, reagents and/or product required for
or derived from the Services performed and/or provided by or on behalf of Client
to be used in connection with the Services, including any apheresis and blood
collections as well as cellular blood products (collectively, “Raw Materials”)
or the Product or Defective Product to any person, including without limitation,
a third party Claim based upon Client’s or any other person’s or entity’s use,
consumption, contact, sale,

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 

distribution or marketing of any Raw Material, Defective Product or Product.

d.

Upon receipt of notice of any Claim, the Party seeking indemnification (the
“Indemnified Party”) shall give written notice thereof to the other Party (the
“Indemnifying Party”). The Indemnifying Party, at its expense shall promptly
assume the complete defense and settlement of such Claim, provided that; (i) the
Indemnified Party has the right to participate in the defense of such Claim at
its own cost; and (ii) the Indemnifying Party, prior to making any settlement,
notifies the Indemnified Party, in writing, of such settlement offer and
subsequently consults with the Indemnified Party as to the terms of such
settlement. The Indemnifying Party will not, except with the prior written
consent of the Indemnified Party, consent to the entry of any judgment or enter
into any settlement which does not include, as an unconditional term thereof,
the giving by the claimant or plaintiff to the Indemnified Party of a release
from all liability in respect thereof. The Indemnified Party will fully
cooperate, at the Indemnifying Party’s cost and expense, with Indemnifying
Party’s defense and possible settlement of such Claim and Indemnified Party will
not, except with the prior written consent of the Indemnifying Party, consent to
the entry of any judgment, agree to the disposition of or enter into any
settlement with respect to such Claim.

e.

The indemnification obligations shall survive for a period of [*] years
following the expiration or termination of the Agreement.

f.

PCT’s liability shall not, under any circumstances, exceed the coverage amounts
of the insurance that PCT is required to maintain pursuant to Section 14 below
as of the Effective Date (regardless of whether PCT, in fact, maintains such
insurance, or maintains such insurance in the amounts specified in Section 14,
and whether or not a particular liability is covered by such insurance).

g.

AS TO A CLAIM, NEITHER PARTY IS ENTITLED TO PUNITIVE, EXEMPLARY, INCIDENTAL,
INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES.

11.

Prospective Events.

a.

“Prospective Cost Increase” means either the (i) occurrence of an event outside
the control of PCT, including, any Force Majeure event after the Effective Date
and which PCT did not contemplate before the Effective Date or (ii) enactment or
modification of a foreign, state or federal statute or regulation thereof,
including Applicable Laws after the Effective Date and which PCT did not
contemplate before the Effective Date, in either the case of (i) or (ii) above,
(y) has an impact on

manufacture of Product and (z) as to which compliance by PCT with the terms and
provisions of the Agreement would impose an unanticipated financial expense upon
PCT. “Prospective Illegality” means any foreign, state or federal statute or
regulation now existing or enacted or promulgated or re-interpreted after the
Effective Date, including Applicable Laws, that is enacted, interpreted by
judicial decision, a Regulatory Agency or legal counsel in such manner as to
result in the conclusion that any service required of PCT or Client under the
Agreement is in violation of such law, rule, guidance or directive.

b.

If a Prospective Illegality or Prospective Cost Increase occurs, Client and PCT
shall promptly negotiate in good faith a Program Amendment Order as necessary to
address such occurrence.  To the maximum extent possible, any such Program
Amendment Order shall preserve the primary benefits sought to be achieved by
this Agreement and the underlying economic and financial arrangements between
the Parties[*].  To the extent that a Prospective Cost Increase has occurred,
subject to the immediately preceding sentence, pending agreement thereof
reflecting the Prospective Cost Increase, PCT on [*] months written notice to
the Client, may cease to perform a Service which is the subject of a Prospective
Cost Increase[*]. If an agreement cannot be reached, then, unless an earlier
date is agreed to by the Parties, the Agreement will automatically terminate on
the last day of the month which first occurs after thirty (30) days written
notice terminating the Agreement as a result of the existence of the Prospective
Illegality.

12.

Regulatory Assistance. PCT and Client shall permit Regulatory Agencies to
conduct audits and inspections of the Facility(ies) where Services are performed
as may reasonably be requested during normal business hours and PCT shall
cooperate, at Client’s cost [*], with such Regulatory Agencies. Each Party shall
give the other as much prior written notice as reasonably possible of such
audits or inspections and keep the other Party informed about the results and
conclusions of each regulatory inspection. If prior notice (or other
communication to Client) advising Client of an inspection/audit is not
reasonably possible, PCT shall, within two (2) Business Days of the commencement
of said inspection/audit, inform Client of a regulatory inspection that affects
Product or Services under this Agreement.  [*] In the event that an
inspection/audit by a Regulatory Agency of a Facility where Services are being
performed [*] relate to the Product or Services provided to Client in this
Agreement, [*] then Client agrees that PCT may charge Client the standard hourly
rates for the PCT staff involved (in accordance with the table of hourly rates
set forth in Section 17(l) below, as such rates may be adjusted from time to
time) with such audit/inspection.  [*]

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------



 

13.

Facility Obligations; On-Site Consultations.

a.

[*] once during each twelve (12) month period, Client and/or its representatives
may conduct a GMP compliance audit (a “GMP Audit”) at each Facility where
Services are performed at a time agreed to by the Parties.  During a GMP Audit,
Client and/or its representatives may observe, inspect, and audit the manner in
which PCT conducts the Manufacturing Process; and (ii) inspect PCT’s Facility,
procedures (including SOPs) and records (including Records) relating to the
Services, including PCT’s quality and other controls related to the
Manufacturing Process.  Client’s costs associated with attending and conducting
each GMP Audit shall be at Client’s cost.  Client may schedule a GMP Audit upon
providing PCT with a minimum of thirty (30) days prior written notice of the
requested GMP Audit. [*] Additional Audits in excess of one (1) GMP Audit per
twelve (12) month period (an “Additional Audit”) may be requested at any
Facility where Services are provided if PCT receives a minimum of thirty (30)
days prior written notice of the Additional Audit and Client pays PCT a Ten
Thousand Dollar ($10,000) fee[*].

b.

[*]PCT, upon no less than [*] Business Days’ written notice from Client to PCT’s
Point of Contact, will permit Client during Business Hours, to observe and/or
consult with PCT at the Facility including during the Manufacturing of any
Product (“On-Site Consultations”) with PCT, regarding the performance of
Services under this Agreement.  In the event that PCT reasonably determines that
as a result of repeated On-Site Consultations within a particular period of time
that PCT personnel and/or resources need to be compensated for PCT to continue
to provide On-Site Consultations, such determination will be communicated to
Client, the Parties shall mutually agree in writing on when PCT shall be
compensated for any additional On-Site Consultations and until such agreement no
additional On-Site Consultations will be provided by PCT.  PCT will not charge
Client more than its hourly rates for the conduct for such additional On-Site
Consultations as provided in the table below in Section 17(l), as such rates may
be adjusted from time to time.

14.

Insurance.

a.

During the Agreement and for [*] years after the expiration or termination of
the Agreement, each Party shall, at all times maintain, at its own expense fully
paid insurance coverage, in the amounts set forth below, for:

(i)

Comprehensive General Liability (including coverage for bodily injury and
property damage) with limits no less than Five Million Dollars ($5,000,000) per
occurrence/ Six Million Dollars ($6,000,000) in the aggregate; and

(ii)

Workers Compensation with limits no less than the minimum statutory amounts
under Applicable Laws.

b.

PCT shall maintain Professional Liability and Product insurance coverage with
limits no less than Five Million Dollars ($5,000,000) per occurrence/ Five
Million Dollars ($5,000,000) in the aggregate.

c.

Immediately prior to the initiation of any human clinical trials using product,
including product resulting from the Agreement, and for a period of ten (10)
years following the termination of the Agreement, Client shall maintain, at its
own expense, product and Professional Liability insurance coverage each with
limits no less than Five Million Dollars ($5,000,000) per occurrence/ Five
Million Dollars ($5,000,000) in the aggregate.

d.

As requested, each Party shall furnish the other a certificate of insurance
evidencing the required insurance set forth above, which certificate shall
provide that should the policies be cancelled or materially changed before the
expiration date thereof, notice of such cancellation or material change will be
delivered to each Party.

15.

Force Majeure. Either Party shall be excused from performing its obligations
under the Agreement if performance or performance by a person or entity under
the control of such Party is delayed or prevented by Force Majeure, provided
that such performance shall be excused only to the extent of and during such
disability. “Force Majeure” means any cause beyond the reasonable control of the
Party (or the person or entity under the control of such Party) in question,
including, without limitation, governmental actions, wars, riots, terrorism,
criminal acts of third parties, civil commotions, fires, floods, earthquakes,
epidemics, pandemics, labor disputes (excluding labor disputes involving the
work force or any part thereof of the Party in question), embargoes, trade
restrictions, restraints or delays affecting shipping or carriers, acts of God
or nature, shortages in supplies as a result of vendor/supplier delays in
shipping supplies (provided such shortages are not the result of such Party’s
non-payment for such supplies and is otherwise beyond the reasonable control of
such Party) and prolonged losses of one or more utilities to the applicable
Facility(ies). If any part of the Services is invalid as a result of such
disability, PCT will, upon written request from Client, but at Client's expense,
repeat that part of the Services affected by the disability. If the Party
suffering a Force Majeure is unable to perform for a period in excess of [*]
days, then the Parties agree to negotiate in good faith a mutually satisfactory
approach to resolve the delay resulting from the Force Majeure. If no agreement
is reached, then either Party may terminate the Agreement upon providing the
other Party with no less than [*] days written notice of termination of the
Agreement as a result of the continuing Force Majeure event[*].

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------



 

16.

Governing Law: Jurisdiction; Service of Process. This Agreement is governed by
the laws of New York, without reference to choice of law principles. Any legal
action may be brought in any State or Federal court located in the County and
State of New York. Each Party submits to the jurisdiction of the aforesaid
courts. Each Party irrevocably consents to service of process in any such action
by the mailing of copies thereof by registered or certified mail, postage
prepaid, to the Party at its address set forth in the Agreement.  Each Party
irrevocably waives (a) any objection it may now or hereafter have to the laying
of venue of any action and (b) any claim that New York is not a convenient forum
for such action.

17.

Miscellaneous.

a.

Conflicting Terms. To the extent the terms or provisions of the Agreement
conflict with the terms and provisions of Attachment B, the terms and provisions
of the Agreement control.

b.

Return of Materials. Except as otherwise provided for in the Agreement,
materials, equipment or supplies for which Client has reimbursed PCT and/or
provided to PCT by Client will be delivered to Client upon termination or
expiration of the Agreement at Client’s cost and expense if requested by Client
in writing.

c.

Notices. Except for Written Notices, notices shall be in writing and be sent (i)
by registered or certified mail, postage prepaid with a return receipt
requested, or (ii) by an overnight express delivery service, addressed to the
other Party at the address provided in the Agreement or at such other address
for which such Party gives notice herein. Notice shall be effective upon the
date received.

d.

Assignment. [*] The Agreement shall be binding upon the successors and assigns
of the Parties.

e.

Expenses. Each party agrees to pay or reimburse the other party for all
reasonable[*] costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement, including all costs and expenses of such Party’s counsel.

f.

Publicity. The Parties shall treat the existence and terms of this Agreement as
confidential and shall not disclose such information to third parties without
the prior written consent of the other Party or except as provided in Section 5
of the Terms and Conditions or this Section.  The Parties agree they may in
press releases, marketing materials or other internal or external written
communication disclose the fact (using logo and/or name) that PCT and Client
have entered into an agreement for services and/or that PCT provides services to
the Client.  Except as permitted in the preceding sentences or otherwise
required by applicable law or applicable stock

exchange requirements, and in accordance with Section 5, neither Party shall
issue or cause the publication of any other press release or public announcement
with respect to the subject matter of this Agreement without the express prior
approval of the other Party.

g.

Non-Disparagement. Neither Party will, at any time, disparage the business
reputation of the other Party or its affiliates or any of the other Party’s (or
affiliates) employees, officers, directors, agents and/or clients.

h.

Non-Solicitation. As long as the Agreement remains in effect and for a period of
one (1) year after the expiration or termination of this Agreement, neither
Party will, directly or indirectly, alone (including through any affiliate,
officer, employee, director or agent) or in concert with others, solicit or
encourage any employee or consultant of the other Party or the other Party’s
affiliates to leave his or her employment or terminate his or her consultancy
with such Party. [*]

i.

Entire Agreement. Except as otherwise provided for in the Agreement, this
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter thereof and supersedes all prior or contemporaneous
negotiations, promises or agreements (including, but not limited to any proposal
submitted by PCT to Client relating to Services to be provided by PCT) of every
nature with respect thereto, all of which have become merged and integrated into
or be deemed to be merged into the Agreement. No modification to the Agreement
shall be effective unless it is in writing signed by each Party.

j.

Waiver and Construction. No waiver of any provision of the Agreement, in any one
or more instances, shall be deemed to be or be construed as a further or
continuing waiver of any such provision. No waiver shall be effective unless
made in writing and signed by the waiving Party. If any provision of the
Agreement is declared void or unenforceable, such provision will be severed and
the balance of the Agreement will remain in full force and effect.

k.

Signatures and Counterparts. The Agreement may be executed by an original,
facsimile or electronic signature from a duly authorized person of the
respective Parties, and be in two or more counterparts, with such counterparts
constituting one instrument.

l.

Additional Fees: If Client requests PCT to perform Services of any kind which
are not expressly covered by the Agreement or which PCT reasonably determines
are beyond the scope of the Services of the Agreement (collectively, “Additional
Services”), such Additional Services will be provided pursuant to Program
Amendment Order to the Agreement executed by the Parties or other writing. If
Additional Services are requested and the Parties either elect not to execute or
fail

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------



 

to execute a Program Amendment Order or other writing reflecting the Additional
Services and payment thereof, Client agrees that, in addition to reimbursing PCT
for amounts provided in Section 4 of Attachment B, Client will pay the actual
time incurred by PCT in providing such Additional Services which will be based
upon PCT’s hourly rates set forth in the table below which hourly rates will be
dependent on the PCT staff providing the applicable Additional Services. PCT
will in good faith determine the appropriate PCT staff to provide such
Additional Services. Upon written notice to Client, PCT may notify Client of
changes in the below hourly rates, which revisions to the hourly rates will be
effective immediately upon Client’s receipt of such written notification and
will apply to the requested Additional Services rendered after the effective
date thereof. Hourly charges are applied to the total time devoted to the
performance of such Additional Services, including any related travel.

PCT Staff

Rates

Executive Management

[*]

All Other PCT Staff

[*]

In addition, if in connection with the performance of Additional Services, PCT
requires the use (“Asset Use”) of a Facility, equipment or other tangible PCT
assets in order to perform such Additional Services, Client will pay PCT, on an
invoice basis, such Asset Use on an as used basis, at PCT’s then current rates
offered by PCT to other clients when services to them requires an Asset Use. PCT
will invoice Client for Additional Services and Asset Use (plus all reasonable,
documented out of pocket and pass through costs and expenses) incurred by PCT.

m.

No Implied Licenses.  Except as expressly set forth in the Agreement, nothing in
the Agreement shall be deemed to grant to either Party any right or license,
express or implied, under any patents, patent applications, know-how,
technology, inventions or other intellectual property of the other Party.

n.

WAIVER OF JURY TRIAL. PCT AND CLIENT WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL
BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THE AGREEMENT. PCT AND
CLIENT AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT
A JURY.

CONFIDENTIAL

Version 7 – Terms and ConditionsPage 11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 